Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
	The claimed invention has been examined on the merits and found allowable -  as amended within the Examiner's Amendment set forth below.  

  Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A method of treating sensitive skin by application of an extract of Salvia miltiorrhiza roots that is obtained by extracting Salvia miltiorrhiza roots with a water/butylene glycol mixture and filtered to remove molecules with a molecular mass exceeding 2000 Da- as instantly claimed, is neither taught or reasonably suggested by the prior art and is nonobvious particularly in light of the surprising/unexpected results pointed out by Applicant in the Declaration filed 22 January 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


In the claims
Claims 6-10 and 12 have been canceled.

Claim 1 has been amended to read as follows:
--
1. 	A method of treating sensitive skin, the method consisting of the step of: applying topically to the sensitive skin an effective amount of an extract of Salvia miltiorrhiza roots, wherein the extract is obtained by extracting Salvia miltiorrhiza roots with a water/butylene glycol mixture and wherein the extract does not contain molecules with a molecular mass exceeding 2000 Da.
--
Claim 13 has been amended to read as follows:
--
13. 	A cosmetic method of treatment of the skin, the method consisting of topically applying onto the skin a cosmetic composition comprising at least 0.25% by total weight of an extract of Salvia miltiorrhiza root comprising at least 5% by weight of polyphenols in relation to the total weight of dry matter of the extract;
wherein the extract further comprises butylene glycol and water, and thereby soothing the skin, 
Salvia miltiorrhiza roots with a water/butylene glycol mixture, and
wherein the extract does not contain molecules with a molecular mass exceeding 2000 Da.
Conclusion
	Claims 1, 3-5, 11 and 13-15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/RUSSELL G FIEBIG/Examiner, Art Unit 1655